Citation Nr: 0025564	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  94-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression claimed 
as secondary to service-connected hysterectomy. 

2.  Entitlement to service connection for headaches claimed 
as secondary to service-connected hysterectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1976 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and March 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The claims folder 
was subsequently transferred to the RO in Roanoke, Virginia.

With respect to the veteran's former names listed above, the 
Board notes that the veteran has also been known by two 
additional surnames.  The above-listed names represent the 
surnames by which she was known in service and her current 
surname.  

The case returns to the Board following remands to the RO in 
November 1996, August 1997, and July 1999.


REMAND

In the August 1997, the Board instructed the RO to obtain the 
"actual clinical records of the day-to-day treatment of the 
veteran during her October 1993 to January 1994 psychiatric 
hospitalization."  Although the hospitalization was in the 
VA facility in Columbia, South Carolina, correspondence from 
that facility dated in September 1997 indicated that it had 
transferred the veteran's records to the VA medical center in 
Hampton, Virginia.  A January 1998 response to a request for 
records from the Hampton facility stated that there was "no 
record of treatment for the requested time period."  

The Board again remanded the case in July 1999 to allow the 
RO to make another attempt to secure these records.  In 
September 1999, the RO received medical records from the VA 
medical center in Hampton.  However, these records are 
largely duplicates of evidence already in the claims folder 
and do not include the records of the veteran's daily 
treatment during the VA hospitalization from October 1993 to 
January 1994.   

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  

Although the Board regrets that such action is necessary, 
another remand is required in this case to comply with 
Stegall, as well as to ensure that the veteran has the 
benefit of a complete record for the adjudication of her 
claims.  The Board recognizes that the VA records at issue 
may now, for some reason, be unavailable.  If that is the 
case, a written reply to that effect is required.  The Board 
also emphasizes that, because this fourth remand required in 
this case, the RO must pursue this development in an 
expeditious manner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
actual clinical records of the day-to-day 
treatment of the veteran during her 
October 1993 to January 1994 psychiatric 
hospitalization at the VA medical center 
in Columbia, South Carolina.  If 
necessary, the RO should send a request 
for records to the VA medical center in 
Columbia, South Carolina, as well as to 
the VA facility in Hampton, Virginia.  If 
these records are not available, a reply 
to that effect is required and must be 
associated with the claims folder.  

2.  If any records are secured, the RO 
should associate the records with the 
claims folder and forward the claims 
folder to the examiners who prepared the 
April 1998 and May 1998 opinions of 
record, if available.  The examiners are 
asked to review the additional VA medical 
records.  Each examiner should offer an 
opinion as to whether the veteran's 
depression or headaches, respectively--
regardless of the etiology of the 
disorder--could have been aggravated by 
the service-connected hysterectomy.  
Specifically, each examiner should 
discuss the impact, if any, of the review 
of the October 1993 to January 1994 
clinical psychiatric records on the 
previously offered opinions with respect 
to depression and headaches.  If 
aggravation is found, the examiner should 
specify to the extent possible the level 
of each respective disorder that would 
not be present but for the veteran's 
hysterectomy.  A distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
disability beyond natural progression.  
If either examiner is unable to provide 
any of the requested opinions, the report 
should so state.        

If the specified examiners are 
unavailable, the claims folder should be 
referred to an appropriate specialist to 
review the claims folder and answer the 
questions as set forth in paragraph 2 of 
this REMAND.  If either examiner is 
unable to provide any of the requested 
opinions, the report should so state.    

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for depression and headaches, 
each claimed as secondary to the service-
connected hysterectomy, to include 
consideration of Allen v. Brown.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


